NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

EDWARD G. TROST,
Claimant-Appellant,

V.

ERIC K. SI'IINSEKI, SECRETARY OF VETERANS
AFFA.IRS,
Respondent-Appellee.

2011-7192

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0093, Judge Alan G.
Lance, Sr.

ON MOTION

Before PRosT, MAYER, and REYNA, Circu,it Judges.
PER CURIAM.
0 R D E R

Upon review of the briefs, the court determines
whether this appeal should be dismissed for lack of juris-
diction.

 

TROST V. SHINSEKI 2

Edward G. Trost served on active duty in the United
States Armed Forces from July 1978 to September 1978
and from September 1983 to April 1986. He appeals from
a decision of the United States Court of Appeals for
Veterans Claims (“Veterans Court") that affirmed a
decision by the Board of Veterans’ Appeals (“Board")
denying a rating in excess of 20 percent for bilateral knee
disabilities from May 17, 1991, to September 14, 1999, to
include separate ratings for degenerative joint disease
prior to September 15, 1999.

Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Under 38 U.S.C. §7292(a),
this court has jurisdiction over rules of law or the validity
of any statute or regulation, or an interpretation thereof
relied on by the court in its decision. This court may also
entertain challenges to the validity of a statute or regula-
tion, and may interpret constitutional and statutory
provisions as needed for resolution of t'he matter.
38 U.S.C. § 7292(0). ln contrast, except where an appeal
presents a constitutional question, we lack jurisdiction
over challenges to factual determinations or laws or
regulations as applied to the particular case. 38 U.S.C.
§ 7292(d)(2).

Trost contends that the Board did not meet its obliga-
tion to account for the evidence favorable to him and
provide reasons for rejecting such evidence. Trost’s
appeal merely challenges the Board’s findings or applica-
tion of law to the facts, af’drmed by the Veterans Court,
that the evidence of record does not establish his entitle-
ment to an increased disability rating. "The evaluation
and weight of evidence and the drawing of appropriate
inferences from it are factual determinations," and this
court “lack[s] jurisdiction to review these determinations.
Bdstien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).

l Accordingly,

3 TROST V. SHINSEKI
IT IS ORDERED THATZ
» (1) The appeal is dismissed.
j (2) Each side shall bear its own costs.

FoR THE CoURT

 1 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Glenn W. Trost, Esq. 
25 Douglas G. Edelschick, Esq. u_&T¢|;_lQEE\EDERALPPEALSCIRCuITFDH
s
. AUG 10 2012
JANHBBBAI.Y

CI.ERK